Cite as 2017 Ark. App. 623


                   ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                         No. CV-17-180


                                                    Opinion Delivered   November 15, 2017

                                                    APPEAL FROM THE CLARK
LARRY BUCKLEY                                       COUNTY CIRCUIT COURT
                               APPELLANT            [NO. 10CV-14-83]

                                                    HONORABLE ROBERT MCCALLUM,
V.                                                  JUDGE

                                                    REMANDED TO SETTLE AND
KASEY SUMMERVILLE                                   SUPPLEMENT THE RECORD;
                                 APPELLEE           REBRIEFING ORDERED


                                LARRY D. VAUGHT, Judge

       Appellant Larry Buckley appeals the Clark County Circuit Court’s denial of his motion

for a new trial after a Clark County jury awarded appellee Kasey Summerville $36,000 on a

personal-injury suit stemming from a car accident. Because neither the record on appeal nor

the addendum contains the jury-verdict forms, we remand the case to settle and supplement

the record.

       In the appellant’s brief, page 127 of the abstract contains an abstractor’s note stating

that “[t]he verdict form was not included in record prepared by the circuit clerk and, therefore,

could not be included in the addendum.” We have previously held that if anything material to

either party is omitted from the record by error or accident, we may direct that the omission

be corrected and that a supplemental record be certified and transmitted. Green v. State, 2014
Ark. App. 580, at 2. Moreover, Rule 4-2(8)(A)(i) of the Rules of the Arkansas Supreme Court
                                  Cite as 2017 Ark. App. 623

and Arkansas Court of Appeals specifically requires the addendum to contain the jury-verdict

forms in a case in which there was a jury trial.

         Accordingly, we remand this case to settle and supplement the record with the

documents specified herein. We also encourage counsel to carefully review our rules to ensure

that all material information is contained in the record and addendum. Appellant has thirty

days from the date of this opinion to file a supplemental record that includes the circuit court’s

order entered pursuant to the jury verdict, the jury-verdict forms, and any relevant documents

that have been inadvertently omitted from the record in this case. After the record is settled

and a supplemental record is filed with this court, appellant will be given fifteen days to file a

substituted brief, abstract, and addendum. Appellee may revise or supplement its brief within

fifteen days of the filing of appellant’s substituted brief or may rely on her previously filed

brief. Ark. Sup. Ct. R. 4-2(b)(3). Again, we encourage counsel to review our rules and ensure

that no further deficiencies, beyond those identified here, exist. If the verdict forms cannot be

located, the trial court is directed to conduct a hearing to attempt to settle the record on this

issue.

         Remanded to settle and supplement the record; rebriefing ordered.

         KLAPPENBACH and WHITEAKER, JJ., agree.

         Wright, Lindsey & Jennings LLP, by: Caley B. Vo, Michael A. Thompson, and Antwan D.

Phillips, for appellant.

         Law Offices of Alan LeVar, by: Alan LeVar and Brianne Franks, for appellee.




                                                   2